 Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 1 of 36 Page ID #:332



1    Hon. Rosalyn M. Chapman (Ret.)
     JAMS
2
     555 West 5th Street, 32nd Floor
3    Los Angeles, CA 90013
     213-253-9776
4    SPECIAL MASTER
5

6
                              UNITED STATES DISTRICT COURT
7
                            CENTRAL DISTRICT OF CALIFORNIA
8

9

10

11
     NATURAL-IMMUNOGENICS CORP., a                 )
     Florida corporation,                          )
12                                                 )
                            Plaintiff,             ) Case No: 2:19-mc-00011-JVS-MAA
13
                     v.                            )
14                                                 )     (JAMS Ref. No: 1220055347)
     NEWPORT TRIAL GROUP, a California             )
15   corporation; SCOTT J. FERRELL, a California   )      ORDER
     resident; RYAN M. FERRELL, an Arizona         )
16
     resident; VICTORIA C. KNOWLES, a              )
17   California resident; DAVID REID, a California )
     resident; ANDREW LEE BASLOW, a                )
18   California resident; ANDREW NILON, a          )
     California resident; SAM PFLEG, a             )
19
     California resident; MATTHEW DRONKERS,        )
20   a California resident; TAYLOR DEMULDER,       )
     a Nevada resident; SAM SCHOONOVER,            )
21   a California resident; GIOVANNI SANDOVAL, )
     an Arizona resident; and DOES 1 through 10,   )
22
     inclusive,                                    )
23                                                 )
                            Defendants.            )
24   __________________________________________)
25

26

27

28
     //

                                             1
 Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 2 of 36 Page ID #:333



1          (1) ORDER DENYING NEWPORT TRIAL GROUP’S MOTION TO COMPEL
2        RECALLED DEPOSITION OF NON-PARTY CARLOS NEGRETE AND REQUESTS
3    FOR REASONABLE EXPENSES; (2) ORDER GRANTING NATURAL IMMOGENICS’

4    REQUEST FOR REASONABLE EXPENSES OPPOSING MOTION TO COMPEL; AND

5
            (3) ORDER DENYING NATURAL IMMOGENICS’ REQUEST FOR OTHER
                                                ATTORNEY FEES
6

7
             On January 10, 2018, in the United States District Court for the Western District of North
8
     Carolina (Asheville Division), case no 1:18-mc-00003, Defendant Newport Trial Group
9

10   (“NTG”) filed a motion to compel compliance with Document Subpoena and Deposition

11   Subpoena to non-party Carlos F. Negrete (“Negrete”) issued by the District Court for the Central
12
     District of California (the “Central District”), with a supporting legal memorandum, the
13
     supporting declaration of Stephanie Sperber with numerous exhibits (“Sperber Declaration”),
14

15
     and a request for judicial notice. (W.D. N.C. Dkt. Nos. 1, 3-4).1 On January 24, 2018, Negrete

16   filed an opposition to the motion, objections to Sperber Declaration, and his own declaration
17   with several exhibits (“Negrete Declaration” (“Decl.”)). (W.D. N.C. Dkt. Nos. 18-20). On
18
     January 25, 2018, the district court struck Exhibit 20 to Negrete Declaration. (W.D. N.C. Dkt.
19
     No. 21).    On the same date, Defendant NTG filed a notice of errata and revised Sperber
20

21   Declaration (“revised Sperber Declaration”). (W.D. N.C. Dkt. No. 22). On January 29, 2018,

22   Negrete filed an amended Exhibit 2 to Negrete Declaration. (W.D. N.C. Dkt. No. 24). And on
23
     January 31, 2018, Defendant NTG filed a reply to the opposition. (W.D. N.C. Dkt. No. 26). On
24
     February 2, 2018, Negrete filed a second declaration supporting his opposition to the motion to
25

26

27   1
          The Special Master, pursuant to Fed.R.Evid. 201, takes judicial notice of the docket sheet in Natural
     Immunogenics Corp. v. Newport Trial Group, et al., Western District of North Carolina, case no. 1:18-mc-00003-
28   MR-WCM. Documents filed in the Western District of North Carolina will referenced by docket number in that
     case, as “W.D. N.C. Dkt. No. _”.
                                                           2
 Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 3 of 36 Page ID #:334



1    compel. (W.D. N.C. Dkt. No. 36). And on February 28, 2018, Negrete filed a surreply. (W.D.
2
     N.C. Dkt. No. 45).
3

4

5
               On April 19, 2018, Magistrate Judge Dennis Howell (the “Magistrate Judge”) issued an

6    Order granting, inter alia, Defendant NTG’s motion to transfer to the Central District the motion
7    to compel compliance with Document Subpoena and Deposition Subpoena issued to Negrete.
8
     (W.D. N.C. Dkt. No. 46). On January 22, 2019, District Judge Martin Reidinger affirmed the
9
     transfer of the motion to compel compliance with Deposition Subpoena and overruled the
10

11   transfer of the motion to compel compliance with Document Subpoena, finding the District

12   Court for the District of South Carolina is the only court with jurisdiction to enforce the
13
     subpoena since compliance was in that district. (W.D. N.C. Dkt. No. 50). On January 23, 2019,
14
     the case and docket sheet were transferred to the Central District, and the case was randomly
15
     assigned to District Judge Dolly M. Gee, with the case no. 2:19-mc-00011. 2 (Dkt. Nos. 56-75).
16

17   Judge Selna consented to the transfer of the motion to his calendar, finding it relates to the

18   ongoing matter, Natural Immunogenics Corp. v. Newport Trial Group et cal., case no. 8:15-CV-
19
     2034-JVS (the “Primary Case”).3 (Dkt. No. 68). On February 12, 2019, Judge Selna referred the
20
     motion to compel compliance with Deposition Subpoena to the Special Master. (Dkt. No. 69).
21

22

23             The Special Master, after consulting the parties, established a briefing schedule for the
24

25
     2
         Unfortunately, not all documents relevant to the motion to compel compliance with the Deposition Subpoena
26   filed in the Western District of North Carolina were transferred to the Central District of California. Thus, the
     parties and Special Master continue to refer to documents listed on the docket sheet of the Western District of North
27   Carolina, which is more complete than the docket sheet in this matter, case no. 1:19-mc-00011-JVS.

28   3
         Documents filed in the Primary Case will be referred to as PC Dkt. No. _.

                                                               3
 Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 4 of 36 Page ID #:335



1    parties to file additional memoranda. Declaration of Joshua Furman (“Furman Declaration”
2
     (“Decl.”)) ¶ 12. (Dkt. No. 70-1). NIC filed its Opposition to the motion on May 6, 2019 (Dkt.
3
     No. 70), with the supporting Furman Declaration, and NTG timely filed its Reply on May 22,
4

5
     2019 (Dkt. No. 71), with the supporting declaration of David Darnell and exhibits (Dkt. No. 71-

6    1).
7

8
            Oral argument was held telephonically on June 27, 2019, before Hon. Rosalyn Chapman,
9
     Special Master. Peter A. Arhangelsky (“Arhangelsky”) and Joshua Furman (“Furman”),
10

11   attorneys with the law firm Emord & Associates (“Emord Firm”), appeared on behalf of Plaintiff

12   Natural Immunogenics Corp. (“NIC”); David Darnell, an attorney with the law firm Callahan &
13
     Blaine APLC, appeared on behalf of NTG and Scott Ferrell; and Kyle A. Riddles, an attorney
14
     with the law firm Bremer Whyte Brown & O’Meara LLP appeared on behalf of Ryan Ferrell,
15
     David Reid, Victoria Knowles and Andrew Lee Baslow. Carlos Negrete did not appear and no
16

17   appearance was made on behalf of other individual non-NTG Defendants.

18

19
            I. Relevant Procedural History.
20
            The procedural history of the Primary Case is well known to the parties. Briefly stated,
21
     NIC’s Second Amended Complaint for Damages and Injunctive Relief (“SAC”) against
22

23   Defendants    raises claims for:   (1) malicious prosecution; (2) violation of Racketeering
24   Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1961, 1962c & 1964, by wire
25
     fraud, mail fraud, extortion, obstruction of justice, bribery and witness tampering, against all
26

27

28

                                                    4
 Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 5 of 36 Page ID #:336



1    defendants;4 (3) conspiracy to violate RICO, 18 U.S.C. §§ 1961, 1962(d) & 1964(c), against all
2
     defendants; and (4) unfair competition in violation of California Unfair Competition Law, Cal.
3
     Bus. & Prof. Code §§ 17200 et seq. (PC Dkt. 92). The malicious prosecution claim arises out of
4

5
     NTG’s prosecution of Andrew Nilon v. Natural-Immunogenics Corp., 12 CV-0930-LAB-BGSx

6    (S.D. Cal. 2012) (removed from San Diego County Superior Court) (“Nilon”), which also was
7    one of four cases allegedly involving a false advertising scheme covered by the RICO claims.
8
     Plaintiff NIC seeks compensatory damages, exemplary or punitive damages under California
9
     Civil Code section 3294, treble damages under RICO, injunctive relief, an accounting, attorney
10

11   fees and costs, and other relief. As to its malicious prosecution claim, Plaintiff NIC represents

12   that its seeks compensatory damages “limited to the recovery of attorney fees and costs it spent
13
     in defending Nilon.…” (PC Dkt. 237). NIC further represents that the total attorney fees and
14
     costs spent to defend Nilon was $246,552.52. (PC Dkt. 258-1 at 39-40). Of the attorney fees
15
     paid to defend Nilon, Negrete was paid $25,000 and the Emord Firm was paid $186,341.52. (PC
16

17   Dkt. No. 612-613).

18

19
               The Special Master grants NTG’s request for judicial notice under Federal Rule of
20
     Evidence 201 of Exhibits 3-9 and 29 attached to revised Sperber Declaration, which are public
21
     documents filed in: Nilon; Andrew Nilon v. Natural Immunogenics Corp., San Diego County
22

23   Superior Court, case no. 37-2012-00093325-CU-MT-CTl (“state court Nilon action”); In re
24   Carlos F. Negrete, Orange County Superior Court, case no. 30-2016-00836353-CU-PT-CJC; In
25
     re Carlos F. Negrete, State Bar Court of California, case no. 16-TR-13499-DFM; and In re
26
     Carlos F. Negrete, United States Bankruptcy Court, case no. 8:13-bk-17212-ES.                              These
27

28
     4
         On November 14, 2016, Plaintiff NIC filed a Statement describing its RICO claims. (PC Dkt. No. 201).
                                                             5
 Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 6 of 36 Page ID #:337



1    documents show Negrete was retained by NIC on or about 2012 to represent NIC in Nilon and
2
     the state court Nilon action, and he continued to represent NIC in Nilon until he was replaced by
3
     the Emord Firm on or about February 11, 2015. Sometime prior to that, on or about December
4

5
     2014, Negrete stopped communicating with NIC about Nilon, which allegedly prevented NIC

6    from becoming aware of court deadlines and Negrete’s failures to depose Giovanni Sandoval and
7    experts, and other matters. After Negrete was substituted out as counsel in Nilon, he did not
8
     provide NIC with the case file. Shortly thereafter, Nilon was settled.
9

10

11          Starting in mid-2015, the California State Bar (“State Bar”) began receiving complaints

12   that Negrete may be incapacitated. The State Bar investigated, and on February 26, 2016, it
13
     petitioned the Orange County Superior Court for permission to assume jurisdiction over
14
     Negrete’s practice on the grounds he abandoned his law practice without following proper
15
     procedures and had relocated to South Carolina. The Superior Court granted the petition on or
16

17   about March 2, 2016. On June 14, 2016, the State Bar involuntarily enrolled Negrete as an

18   inactive member.
19

20
            II. Discovery Dispute.
21
            On October 25, 2018, NTG conducted a videographed deposition of Negrete in Ashville,
22

23   North Carolina. Revised Sperber Decl., Exh. 21 (“Trans.”) (W.D. N.C. Dkt. No. 3-23). The
24   deposition commenced at 9:10 a.m. and adjourned at 4:03 p.m., with an hour luncheon recess.
25
     Furman Decl. ¶ 4. Negrete testified for five hours and sixteen minutes. Id. ¶ 5. Sperber
26
     conducted the examination of Negrete, who represented himself pro se at the deposition and
27

28
     made his own objections to questions asked of him; Furman represented NIC at the deposition,

                                                      6
 Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 7 of 36 Page ID #:338



1    and made an occasional objection, as well.
2

3
             Defendant NTG contends Negrete is a vital witness in the Primary Case since a critical
4

5
     issue is whether NIC’s damages in the malicious prosecution claim, which also is a predicate for

6    the RICO claims, are due to Negrete’s negligence and malpractice. (W.D. N.C. Dkt. No. 1-1 at
7    1-4). NTG seeks an order compelling Negrete to appear for a recalled deposition of three hours
8
     since he refused to respond to questions, asserted improper objections, and was evasive and
9
     argumentative at his deposition.5 (Id. at 9-12, 18-23). More specifically, NTG seeks to further
10

11   examine Negrete on questions related to:

12           (1) “his medical condition and medications” (citing Trans. at 8:10-12; 13:25-14:23;
13
             65:10-66:13);
14
             (2) “conversations he had with Emord [Firm] in anticipation of his deposition” (citing
15
             Trans. at 22:20-23:19);
16

17           (3) “prior lawsuits that had been filed against him” (citing Trans. at 31:21-46:9; 52:10-25;

18           53:8-57:19; 66:14-69:13; 71:18-72:8);
19
             (4) “documents based on his objection that the document ‘speaks for itself’” (citing
20
             Trans. at 33:22-25; 34:12-15; 80:2-9; 81:7-83:3; 166:16-24; 169:18-170:7; 197:25-
21
             198:4); and
22

23           (5) “often purposely and unnecessarily argumentative” responses (citing Trans. at
24

25   5
        NTG’s motion, as originally filed in the Western District of North Carolina, included a request to allow a neutral
26   computer expert to conduct a search for documents on Negrete’s Hotmail email account. However, NTG agrees this
     issue is not before our Court.
27

28

                                                              7
 Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 8 of 36 Page ID #:339



1           139:20-140:20; 145:17-146:11; 148:7-149:12; 174:8-176:6).
2
     (Id.). NTG argues Negrete has put his medical condition and medications at issue by testifying
3
     his practice may have been affected by both in 2013 and 2014 (id. at 19-22), and he should
4

5
     provide clear, responsive (non-evasive and non-argumentative) answers to deposition questions

6    absent a proper privilege object. (Id. at 22-23). Further, NTG seeks attorney fees and costs
7    (including court reporter and videographer costs) related to the motion to compel a recalled
8
     deposition, pursuant to Fed.R.Civ.P. 30(d) and 37(a)(5).
9

10

11          Plaintiff NIC argues it has standing to oppose the motion to compel, and its request for a

12   protective order is timely. (Dkt. No. 70 at 4, 8-10). In any event, since the court has an ongoing
13
     duty to consider proportionality factors as litigation progresses, a party may seek a protective
14
     order as events unfold – especially when circumstances change between the filing of the motion
15
     and its determination more than a year later.       Several grounds support the issuance of a
16

17   protective order.

18

19
            First, NTG fails to explain how the discovery – the recalled deposition and its proposed
20
     areas of examination – are relevant to any claim and defense; NTG has not met its burden to
21
     show the relevancy of the questions it proposes for the recalled deposition. (Id. at 10-11). There
22

23   are no allegations in the SAC that Negrete committed malpractice in Nilon and questions related
24   to malpractice in Nilon and other, unrelated cases is not relevant to the Primary Case. (Id.). At
25
     the deposition, Negrete was not evasive because he answered the call of each question, although
26
     his manner may have been verbose or disjointed. (Id. at 4, 12-13). Even if Negrete’s responses
27

28
     could be considered argumentative, he still answered the questions; grounds do not exist to recall

                                                     8
 Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 9 of 36 Page ID #:340



1    his deposition. (Id. at 4).
2

3
             Second, some of the information NTG seeks is privileged. This information pertains to
4

5
     the content of communications between the Emord Firm, NIC’s current counsel, and Negrete,

6    NIC’s former counsel, as well as information about Negrete’s medical diagnoses and his current
7    medications. (Id. at 11-14). Negrete, as NIC’s former counsel, can properly raise privilege and
8
     work product objections; and he did. (Id. at 12). Any discussions between the Emord Firm and
9
     Negrete in preparation for Negrete’s deposition – if discussing communications about Nilon –
10

11   are privileged. (Id. at 12-13). Negrete did not put his health or memory into issue, as NTG

12   asserts; rather, he was merely explaining his answers, and did not waive any protections related
13
     to his diagnoses or medications. (Id. at 13). In any event, there is ample evidence to evaluate
14
     Negrete’s credibility without additional information about his diagnoses and medications, which
15
     are subject to his right to privacy. (Id. at 13-14).
16

17

18           Third, the proportionality factors under Rule 26(b)(1) weigh against the motion since the
19
     discovery is unlikely to provide any benefit, is not important to resolving the issues in the case,
20
     and the costs and burden of the discovery weigh against the motion. (Id. at 14-19). There is
21
     little benefit to a recalled deposition of Negrete because he has already answered the questions –
22

23   even when his answers were verbose of contained stream of conscious thought processes or he
24   was being “argumentative” according to NTG, and asking the questions again is unlikely to
25
     provide additional information. (Id. at 15-18). The objection that “the document speaks for
26
     itself” is not necessarily improper when the question asked Negrete to provide a legal opinion.
27

28
     In any event, the questions to which the objection was made were not relevant to the Primary

                                                        9
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 10 of 36 Page ID #:341



1    Case. (Id. at 18). And the costs and burdens of traveling to North Carolina for a recalled
2
     deposition outweigh the benefits of the discovery. (Id. at 18-19).
3

4

5
            Alternatively, if any part of the motion is granted, NIC requests the recalled deposition be

6    conducted under Rule 31 with written deposition questions, pursuant to Fed.R.Civ.P.
7    26(c)(1)(C). (Id. at 5, 19-21). Written deposition questions are explicitly provided for when a
8
     deponent has already been orally deposed.         Fed.R.Civ.P. 31(a)(2)(A)(ii).   Moreover, since
9
     Negrete has testified that he has memory problems, written questions would afford him a better
10

11   opportunity to refresh his memory and to be more accurate when answering a question than

12   another oral deposition. And the burden on Negrete and the parties would be less.
13

14
            Finally, NIC requests reasonable expenses for opposing NTG’s meritless motion to
15
     compel Negrete’s recalled deposition.          Additionally, NIC requests reasonable expenses
16

17   associated with its successful motion to dismiss NTG’s motion to compel compliance with

18   Document Subpoena, filed in the Western District of North Carolina. (Id. at 21-22). The district
19
     court did not rule on NIC’s request for expenses associated with the motion to dismiss and
20
     instead transferred all remaining issues to the Central District of California.
21

22

23          In Reply, NTG contends NIC’s request for a protective order is untimely and should have
24   been brought when Deposition Subpoena was served. (Dkt. No. 71 at 9-12). There is no merit to
25
     NIC’s claims that the recalled deposition seeks irrelevant information (id. at 12-18) and is not
26
     proportional. (Id. at 18-23).     Written deposition questions under Rule 31 would not be
27

28
     appropriate because the jury needs to see a live witness, and would probably spawn more

                                                       10
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 11 of 36 Page ID #:342



1    litigation. (Id. at 23). NIC’s request for expenses associated with the Document Subpoena
2
     should be denied on two grounds: (1) the Western District of North Carolina could have
3
     awarded NIC fees and it did not; thus, the court inferentially denied the request (id. at 24); and
4

5
     (2) fees under Rule 37 are not proper because the Western District of North Carolina ruled on a

6    motion to dismiss, not a motion under Rule 37. (Id. at 24-25).
7

8
                                              DISCUSSION
9
     III. Legal Standards.
10

11          “Rule 26 vests the trial judge with broad discretion to tailor discovery narrowly and to

12   dictate the sequence of discovery.” Crawford-El v. Britton, 523 U.S. 574, 598, 118 S.Ct. 1584,
13
     140 L.Ed.2d 759 (1998); see also see also Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)
14
     (“Broad discretion is vested in the trial court to permit or deny discovery….” (internal quotations
15
     and citations omitted)); Schism v. United States, 316 F.3d 1259, 1300 (Fed. Cir. 2002) (“A trial
16

17   court has wide discretion in setting the limits of discovery.” (internal quotation marks and

18   citation omitted).)
19

20
            Rule 30 provides when oral depositions may be taken with and without leave of court:
21
     “A party may, by oral questions, depose any person, including a party, without leave of
22

23   court….”; however, “[a] party must obtain leave of court, and the court must grant leave to the
24   extent consistent with Rule 26(b)(1) and (2) … if the parties have not stipulated to the deposition
25
     and ... the deponent has already been deposed in the case….” Fed.R.Civ.P. 30(a)(1), (2)(A)
26
     (emphasis added). Rule 37(a) provides that a party may move to compel an answer to a
27

28
     deposition question when “a deponent fails to answer a question asked under Rule 30.…”

                                                     11
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 12 of 36 Page ID #:343



1    Fed.R.Civ.P. 37(a)(3)(B)(i). For purposes of Rule 37(a), “an evasive or incomplete … answer …
2
     must be treated as a failure to … answer….” Fed.R.Civ.P. 30(a)(4).
3

4

5
            As the Special Master has previously noted, Rule 26(b)(1) of the Rules of Civil

6    Procedure provides: “Parties may obtain discovery regarding any non-privileged matter that is
7    relevant to any party’s claim or defense and proportional to the needs of the case, considering
8
     [1] the importance of the issues at stake in the action, [2] the amount in controversy, [3] the
9
     parties’ relative access to relevant information, [4] the parties’ resources, [5] the importance of
10

11   the discovery in resolving the issues, and [6] whether the burden or expense of the proposed

12   discovery outweighs its likely benefit. Information within this scope of discovery need not be
13
     admissible in evidence to be discoverable.” Fed.R.Civ.P. 26(b)(1) (emphasis added). In other
14
     words, “[i]nformation is discoverable under the revised Rule 26(b)(1) if it is relevant to any
15
     party’s claim or defense and is proportional to the needs of the case.” Advis. Comm. Notes to the
16

17   2015 Amendment to Rule 26 (emphasis added).              “The present amendment restores the

18   proportionality factors to their original place in defining the scope of discovery. This change
19
     reinforces the Rule 26(g) obligation of the parties to consider these factors in making discovery
20
     requests, responses or objections.” Id.
21

22

23          Some courts have concluded that “the 2015 amendments to Rule 26 do not alter the
24   burdens imposed on the party resisting discovery…. Rather, just as was the case before the
25
     December 1, 2015 amendments, under Rules 26(b)(1) and 26(b)(2)(C)(iii), a court can – and
26
     must – limit discovery that it determines is not proportional to the needs of the case,” considering
27

28
     the multiple factors set forth above. McKinney/Pearl Restaurant Partners, LP v. Metro. Life Ins.

                                                      12
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 13 of 36 Page ID #:344



1    Co., 322 F.R.D. 235, 243 (N.D. Tex. Jan. 8, 2016). Other courts have characterized Rule 26(b)
2
     slightly differently, concluding “the trial court must apply a balancing of interests approach to
3
     the Rule[:] … Under the balancing standard, the district judge must compare the hardship to the
4

5
     party against whom discovery is sought against the probative value of the information to the

6    other party. Courts also weigh relevant public interests in this analysis.” United Parcel Serv. Co.
7    v. DNJ Logistic Group, Inc., 2018 WL 3199475, at *10 (W.D. Ky. 2018) (citations and internal
8
     quotation marks omitted).
9

10

11          Regardless of the approach, it is clear that “[t]he 2015 amendments to Rule 26(b)(1)

12   emphasize the need to impose reasonable limits on discovery through increased reliance on the
13
     common-sense concept of proportionality. The fundamental principle of amended Rule 26(b)(1)
14
     is that lawyers must size and shape their discovery requests to the requisites of a case.” Roberts
15
     v. Clark Cnty. Sch. Dist., 312 F.R.D. 594, 603 (D. Nev. 2016) (citations omitted). Taking into
16

17   consideration all of the factors listed in Rule 26(b)(1) and (b)(2)(C), the ultimate question under

18   the Rule is “whether the burden … of the proposed discovery outweighs its likely benefit.”
19
     Fed.R.Civ.P. 26(b)(1), 26(b)(2)(C)(iii).
20

21
            Additionally, Rule 26(b)(2) requires restrictions or limitations to discovery in certain
22

23   circumstances: “On motion or on its own, the court must limit the frequency or extent of
24   discovery otherwise allowed by these rules or by local rule if it determines that: (i) the discovery
25
     sought is unreasonably cumulative or duplicative, or can be obtained from some other source that
26
     is more convenient, less burdensome, and less expensive; (ii) the party seeking discovery has
27

28
     had ample opportunity to obtain the information by discovery in the action; or (iii) the burden or

                                                      13
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 14 of 36 Page ID #:345



1    expense of the proposed discovery outweighs its likely benefit, considering the needs of the case,
2
     the amount in controversy, the parties’ resources, the importance of the issues at stake in the
3
     action, and the importance of the discovery in resolving the issues.” Fed.R.Civ.P. 26(b)(2)(C)
4

5
     (emphasis added).

6

7    IV. Analysis.
8
            a. Rule 26(b)(1)
9
            Negrete’s deposition testimony, as NIC’s former counsel, is relevant to the parties’
10

11   claims and defenses in the Primary Case, as the Special Master has previously found. See, e.g.,

12   PC Dkt. No. 298 at 15-17 (“Examination of Plaintiff’s counsel [Arhangelsky and Furman] about
13
     the Nilon case is relevant to Plaintiff’s claim for compensatory damages (attorney fees and costs
14
     incurred in defending the Nilon action); id. (“NIC has impliedly waived the attorney-client
15
     privilege and work product protection pertaining to defense costs and delay in resolving the
16

17   Nilon case….). This ruling is the law of the case. Kimberlin v. Quinllan, 199 F.3d 496, 500

18   (D.C. Cir. 1999) (“The law-of-the-case doctrine rests on a simple premise: ‘the same issue
19
     presented a second time in the same case in the same court should lead to the same result.’”
20
     (emphasis in original) (citation omitted)). As matter of law, Negrete’s deposition is relevant to
21
     discovery relating to NIC’s claim for compensatory damages, which relies on NIC’s defense
22

23   costs and delay, if any, in resolving Nilon. The deposition is not for the purpose of obtaining
24   information relating to Negrete’s negligence or malpractice as counsel in the Nilon action (or
25
     other cases), which has limited relevancy to the Primary Case.
26

27

28
            Although Negrete’s deposition is relevant, as a matter of law, that determination does not

                                                     14
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 15 of 36 Page ID #:346



1    end our relevancy inquiry under Rule 26(b)(1). To prevail on its motion to compel Negrete’s
2
     recalled deposition, NTG must, first, show that Negrete “fail[ed] to answer” a question at his
3
     deposition, Fed.R.Civ.P. 30(d)(a)(2)(A), and, second, must show that the question is relevant and
4

5
     non-privileged, within the meaning of Rule 26(b)(1).         As discussed below, Negrete did answer

6    questions in two of the five areas of examination NTG proposes for the recalled deposition; two
7    of the areas of proposed examination relate solely to Negrete’s credibility and, thus, have limited
8
     relevancy; two of the proposed areas of examination could present thorny privilege issues; and
9
     one area of examination is not relevant to the Primary Case. Moreover, to a substantial extent,
10

11   NTG’s deposition examination of Negrete did not focus on his representation of NIC in the Nilon

12   action, but merely challenged his credibility or veracity.
13

14
            (1) medical condition and medications
15
             NTG moves to compel Negrete to answer questions at a recalled deposition related to his
16

17   medical conditions and the medications he takes. From the very start of the deposition, Negrete

18   warned counsel that he was “taking some medication and …ha[d] some health conditions that
19
     could affect [his] memory, either short term or long term. (Trans. at 7:22-24 (emphasis added)).
20
     In its motion, NTG highlights the following instances when Negrete would not respond to
21
     questions about his health or medications:
22

23

24
               Trans. at 8:10-22 (emphasis added) --
25
                Q Okay. You indicated that you are currently on some medications that may affect
26
                your memory, is that correct?
27

28              A May.

                                                      15
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 16 of 36 Page ID #:347



1           Q What medications are those?
2
            A That’s -- objection.
3
            Q Mr. Negrete, to the extent that you are putting memory issues at play, I’m going to
4

5
            insist on asking you what medications they are so I can access whether or not they

6           actually may have an impact on your memory.
7           A I disagree with your position and it’s HIPPA protected, so I object.
8

9
           Trans. at 13:25-14:23 (emphasis added) --
10

11          Q Okay. Mr. Negrete, you indicated a few times now that you have some medical

12          conditions that may affect you testimony. What are those medical conditions?
13
            A Yeah, I object.
14
            Q Mr. Negrete, … I would encourage you to answer the question so that we’re not
15
            forced to come back.
16

17          A … Now keep in mind what I want to point out to you because I want to have full

18          disclosure, both my conditions and medications could affect my memory, could affect
19
            short term, could affect long term. It’s very random. I could forget your name or
20
            who you are, but I could remember 40 years ago with extreme precision. I’m going to
21

22
            do the best I can.

23

24
           Trans. at 64:10-66:13 (emphasis added) --
25
            Q And your perception that sanctions are common in California is based on what
26
            exactly?
27

28          A 30 years of practice.

                                                16
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 17 of 36 Page ID #:348



1               …
2
                Q Mr. Negrete, my initial question was whether you have had sanctions issued
3
                against you and you said, “I think I have.”
4

5
                A Yes.

6               Q Do you think you have or are you positive that you have?
7               A Positive, not for the reasons I’ve stated before. Think I have, I think I have.
8
                Q To be clear, you can’t be positive because of your medical issues?
9
                A True.
10

11              Q And/or your -- and/or your medication?

12              A True.
13
                …
14
                Q Mr. Negrete, to the extent that I ask a question and you have an objection, you can
15
                state it….
16

17              A. Right, but if you ask the same question over and I’ve stated an objection, I’m

18              noting the objection again.
19
                Q And that objection was?
20
                A Privacy, HIPPA and relevance.
21

22

23      The issue of Negrete’s medical conditions and the medications he takes relates solely to the
24   credibility of Negrete’s testimony that he has short-term and long-term memory issues that may
25
     affect his testimony. This is certainly tangential to the claims and defenses in the Primary Case.
26
     And despite advising counsel of his possible memory problems, Negrete said he would “do the
27

28
     best” he could to answer the questions asked of him. In fact, NTG does not highlight any

                                                     17
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 18 of 36 Page ID #:349



1    questions relevant to the Primary Case that Negrete could not answer due to his memory
2
     problems. And several of the areas of examination to which Negrete had no memory have no
3
     relevancy to the claims and defenses in the Primary Case, including whether he was sanctioned
4

5
     when he was a practicing attorney for more than 30 years. (Even Negrete had the presence of

6    mind to object to that line of questioning on relevancy grounds!)
7

8
            Further, NTG possesses substantial evidence to determine Negrete’s credibility about
9
     memory problems, including inter alia the Orange County, State Bar and Bankruptcy Court
10

11   documents.    If the purpose for examining Negrete about his medical conditions and the

12   medications he takes was not to attack his credibility, but to show Negrete was negligent or
13
     committed malpractice in Nilon, that issue is not relevant to the parties’ claims and defenses;
14
     rather, the deposition of Negrete, as NIC’s counsel, was to focus on NIC’s damages. For this
15
     reason alone, NTG’s proposed questions are not relevant within the meaning of Rule 26(b)(1).
16

17   See, e.g., Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005) (“District

18   courts have broad discretion in determining relevancy for discovery purposes.”).
19

20
            Moreover, questions about Negrete’s health and the medications he takes could invade
21
     Negrete’s privacy rights. In this regard, NTG’s contention that Negrete – a non-party – waived
22

23   his right to privacy by placing his mental state “in issue” by explaining he may not be able to
24   remember some things is not well-taken; NTG cites no authority for this incredibly broad
25
     proposition. Considering the parties’ history of litigating each and every minor disagreement in
26
     the Primary Case, to allow these questions would undoubtedly expand our discovery disputes to
27

28
     include issues related to Negrete’s privacy rights and whether he has waived those rights.

                                                     18
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 19 of 36 Page ID #:350



1    Clearly, such an expansion is not proportional to the needs of the case, as discussed further
2
     below.
3

4

5
              (2) conversations with Emord Firm in anticipation of his deposition

6             NTG moves to compel Negrete to answer questions at a recalled deposition related to his
7    conversations with NIC’s current counsel at the Emord Firm in anticipation of deposition, citing
8
     Trans. at 22:20-23:19 as the basis for this request. The Transcript shows the following colloquy
9
     between Sperber and Negrete:
10

11

12                   Q … did you talk about the content or anticipated content of your deposition
13
                     today?
14
                     A Objection, privilege, work product.
15
                     Q Mr. Negrete, the question is a yes or no question. It’s not calling for privileged
16

17                   information, so I’m –

18                   A Yes.
19
                     Q I’m going to ask the question again. During your conversations with Mr.
20
                     Furman or Mr. Arhangelsky, did you discuss the content or anticipated content of
21
                     your deposition today?
22

23                   A. Whether you state it’s a question that requires a yes or no answer, objection,
24                   improper as to form, still could contain privilege. Doesn’t change it – whether
25
                     you repeat the question several times doesn’t change it. You have my objection.
26
                     Q Mr. Negrete, we’ll try this one more time. Yes or no, during your conversation
27

28
                     with Mr. Furman or Mr. Arhangelsky, did you at any point discuss the content or

                                                      19
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 20 of 36 Page ID #:351



1                  anticipated content of your deposition today?
2
                   A Objection, responded to, harassment.
3
     (emphasis added).
4

5

6           Prior to this exchange, Negrete answered a series of questions about his conversations
7    with NIC’s counsel at the Emord Firm:
8

9
                  Trans. at 16:5:-17:2 (emphasis added) --
10

11                 Q: Prior to today, have you spoken with any of NIC’s current attorneys regarding

12                 this case?
13
                   A Do you mean Mr. Furman or any attorney?
14
                   Q Any of NIC’s attorneys, Mr. Furman, Mr. Arhangelsky, anybody at the Emord
15
                   Firm or anybody else that represents NIC.
16

17                 A I believe I talked to Mr. Furman. I may have talked to other counsel. I don’t

18                 know all the paralegals or all the attorneys in this case.
19
                   Q Okay. So you believe you may have talked to Mr. Furman about this case prior
20
                   to today?
21

22
                   A I believe I talked to Mr. Furman about this deposition –

23                 …
24
                   Q And how long did that conversation last?
25
                   A A minute or two.
26
                   Q And what was the purpose of that call?
27

28                 A Making sure we’re both going to be here.

                                                     20
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 21 of 36 Page ID #:352



1              Q Was there anything else discussed during that call?
2
               A. No.
3

4

5
              Trans. at 17:3-9 (emphasis added) –

6              Q Have you had other any other conversations with Mr. Furman besides that
7
               call?
8
               A There may have been one or two others, maybe more, under five, all involving
9
               scheduling.
10

11             Q All involving scheduling relating to the deposition for yourself?

12             A as – yes.
13

14
              Trans. at 17:10-18:3 (emphasis added) –
15

16
               Q Okay. Have you had any conversations with Peter Arhangelsky, an attorney at

17             Emord that currently represents NIC?
18             …
19
               A Oh similar. I remember – I have a memory of a conversation.
20
               Q: How long ago do you think that conversation was/
21

22             A Weeks if not months.

23             Q And what was the nature of that conversation?
24
               A Same, similar.
25
               Q Discussing your deposition, discussion you deposition?
26
               A Yes. No, let me preface by saying we have a joint counsel privilege and, so,
27

28             any substantive client information or work product, I’d object.

                                                21
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 22 of 36 Page ID #:353



1

2
                   Trans. at 19:25-20:5 (emphasis added) --
3
                    Q Mr. Negrete, did – during your conversations with either Mr. Arhangelsky or
4

5
                    with Mr. Furman, did you discuss the content or anticipated content of your

6                   deposition today?
7
                    A Objection. I don’t believe so.
8

9
            The Transcript shows that Negrete did answer a series of questions about conversations
10

11   with NIC’s counsel, including the very question NTG now seeks to compel him to answer at the

12   recalled deposition. For this reason alone, NTG’s motion should be denied as cumulative and
13
     duplicative within the meaning of Rule 26(b)(2). If the purpose of these questions and any
14
     follow-up questions would be to challenge Negrete’s testimony on the ground he was “coached”
15
     by NIC’s counsel, who prepared him for the deposition, the questions once again relate to
16

17   Negrete’s credibility.   As discussed above, the issue of Negrete’s credibility has limited,

18   tangential relevancy to the claims and defenses in the Primary Case. And NTG already has
19
     considerable information related to Negrete’s credibility.
20

21

22
            Although NTG does not identify any follow-up questions it might ask Negrete, follow-up

23   questions related to the content or substance of the conversations with NIC’s counsel could
24
     intrude on NIC’s attorney-client privilege. See, e.g., Tennenbaum v. Deloitte & Touche, 77 F.3d
25
     337, 341 (9th Cir. 1996) (holding the attorney-client privilege belongs to the client – not the
26
     attorney). Negrete, as NIC’s attorney in Nilon, may have a duty to invoke attorney-client
27

28   privilege on NIC’s behalf to protect privileged information he obtained as NIC’s counsel which

                                                       22
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 23 of 36 Page ID #:354



1    he may have discussed with NIC’s current counsel; NIC has not waived its attorney-client
2
     privilege for all purposes, but only as it relates to NIC’s claim for damages. Once again, there is
3
     no reason to expand our discovery disputes to include issues related to Negrete’s assertion of the
4

5
     attorney-client privilege. Clearly such expansion is not proportional to the needs of the case, as

6    discussed further below.
7

8
             (3) prior lawsuits filed against him
9
             NTG moves to compel Negrete to answer questions at a recalled deposition relating to
10

11   prior malpractice lawsuits against him. However, the Transcript shows Negrete did answer

12   questions about at least two malpractice suits against him,6 although such questions are not
13
     relevant to the claims and defenses in the Primary Case, as determined above. Moreover, it is
14
     clear that NTG has considerable documentary evidence related to malpractice lawsuits against
15
     Negrete; thus, assuming arguendo these questions are relevant, examination of Negrete on
16

17   litigation against him or documents pertaining to malpractice suits against him (as discussed

18   below) would be cumulative or duplicative within the meaning of Rule 26(b)(2).
19

20
             (4) documents based on his objection that the document “speaks for itself”
21
             NTG moves to compel Negrete to answer questions at a recalled deposition relating to
22

23

24
     6
       See Trans. at 45:11-21 (emphasis added):
25            Q … The question is do you recall anything about this legal malpractice lawsuit that’s been marked as
              Exhibit 185?
26            A Some.
              Q What do you remember?
27
              A I remember there was a lawsuit. I remember there were some claims relating to that lawsuit concerning
28            the statute of limitations. I also remember it was disposed of in the bankruptcy and by settlement.
     Also see footnote 7.
                                                           23
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 24 of 36 Page ID #:355



1    documents to which he objected on the ground that the document “speaks for itself.” The
2
     Special Master assumes arguendo, without deciding, that Negrete’s objections to the questions
3
     were improper. Making an improper objection to an irrelevant question, however, is not a basis
4

5
     for recalling a deponent.

6

7            Reviewing the instances where Negrete objected to a document on the ground that “it
8
     speaks for itself,” the Special Master notes that the documents were: a complaint filed against
9
     Negrete in a malpractice case (Trans. at 33:13-25, 34:3-15);7 Document Subpoena to Negrete
10

11   (Trans. at 80:2-13, 81:7-83:3); and miscellaneous documents (Trans. at 166:16-24, 169:18-170:7,

12   197:25-198:4). Although NTG discusses the impropriety of Negrete’s objections, it does not
13
     explain the relevancy of any of the questions about the documents to the Primary Case. In fact,
14
     NTG does not highlight any particular document or explain its importance.8                         Without any
15
     explanation of the relevancy of each of the documents to which Negrete may have imposed an
16

17   improper objection, NTG has not met its burden to show grounds exist to recall Negrete. The

18   improper refusal of a deponent to answer a question that may not be relevant cannot be a ground
19

20   7
          The Special Master has concluded questions about malpractice cases against Mr. Negrete are not relevant to the
     claims and defenses in the Primary Case, as discussed above. Moreover, the Transcript shows Negrete did answer
21
     the irrelevant question, to some extent. See Trans. at 33:9-25 (emphasis added):
22             Q Do you recognize this as a complaint for malpractice that was filed in California state court [Exhibit
               184] ?
23             A Yeah, this is a dismissed complaint.
               Q Mr. Negrete, my question was do you recognize this as a complaint for legal malpractice that was filed
24             in California state court?
               A Yeah, I just answered the question. It refreshes my recollection, it’s a case that was dismissed.
25
               Q Do you recall what the basis of this legal malpractice lawsuit was?
26             A Well, the complaint speaks for itself. I’m not here to testify as to an opinion.

     8
27       The Special Master was not provided with all of the Exhibits to Negrete’s Transcript. Nevertheless, any
     complaint in a malpractice case against Negrete is not relevant for the reasons discussed above. Additionally,
28   compliance with the Document Subpoena, which the Special Master does have, is not properly before the Court and
     questions relating to the Document Subpoena are a round-about way of addressing Negrete’s lack of compliance.
                                                             24
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 25 of 36 Page ID #:356



1    to recall the deponent. Certainly, recalling the deponent to answer an irrelevant question is not
2
     proportional to the needs of the case. Here, NTG has not met its burden to show the relevancy of
3
     its questions about the documents.
4

5

6           (5) purposely and unnecessarily argumentative responses
7           NTG moves to compel Negrete’s recalled deposition on the grounds he was purposely
8
     and unnecessarily argumentative. There is no doubt Negrete sparred with Sperber and, at times,
9
     appeared to be arguing with her. Certainly, there was no joy in deposing Negrete. His behavior
10

11   as a deponent was far from acceptable -- especially considering he is a lawyer, who should know

12   better. Nevertheless, a review of the instances NTG cites to support this ground for recalling
13
     Negrete shows that Negrete did, in fact, answer the questions asked -- except for one question,
14
     to which he stated he was having memory problems:
15

16

17                 Trans. at 139:20-140:20 (emphasis added) --

18                  Q Mr. Negrete, have you seen this document that’s been marked as Exhibit 81
19
                    before?
20
                    A I believe I have.
21

22
                    Q Has it been quite some time?

23                  A Yes.
24
                    Q Do you recognize this as the complaint that was filed against [NIC} by
25
                    Andrew Nilon?
26
                    A You know, having a little difficulty, maybe you can help me out. Is Andrew
27

28                  Nilon the fake client, is he the fake guy? I’m trying to get this straight. There

                                                     25
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 26 of 36 Page ID #:357



1              was somebody else that came in later and I know Andrew Nilon, I think was the
2
               fraud, but I’m not quite sure. If it’s his or if the – the original complaint, then it’s
3
               probably the guy. When I say the original complaint by [NTG].
4

5
               Q Mr. Negrete, do you recognize this as the original complaint that was filed

6              against [NIC]?
7              A. Okay. My recollection and my memory of this is there were an – there was an
8
               action brought originally by a guy turned out to be a phony. I believe that’s
9
               Natural – Andrew Nilon. If that’s the one that started the cases with [NTG], the,
10

11             yes, I believe this is the one.

12

13
              Trans. at 145:17-147:14 (emphasis added)
14
               Q Mr. Negrete, I just handed you –
15
               A Wow, that’s familiar.
16

17             Q -- what’s been marked as Exhibit 262. Is Exhibit 262 a declaration that you

18             filed on or about June 30th of 2014?
19
               A I don’t remember whether this was with the phony Nilon or Sandoval. I’m
20
               getting confused. Let’s look at the -- no, date’s not going to help me much.
21

22
               Q My question was is this a declaration that you filed on or about June 30th of

23             2014?
24
               A Yeah….
25
               …
26
               Q In paragraph 4, you stated in you declaration under penalty of perjury that,
27

28             “Since early April 2013, NIC has been attempting to schedule the deposition of

                                                 26
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 27 of 36 Page ID #:358



1              the Plaintiff Nilon.” Do you see that?
2
               A Yeah.
3
               Q Is it fair to stay that that was a true and accurate statement when you filed this
4

5
               declaration?

6              A Not sure about the dates, but kind of remember the events. Remember the
7              events. Seems like a true statement.
8
               Q   Is there any reason to believe that the statement that you wrote in this
9
               declaration and signed under penalty of perjury might have been false?
10

11             A Other than my memory, no.

12             Q Okay, but is it fair to assume, then, that if you put it into a declaration and
13
               signed it, that it was true?
14
               A It looks like it’s filed. Looks like my electronic signature. I would believe it
15
               would be true.
16

17

18            Trans. at 148:7-149:18 (emphasis added) --
19
               Q And this email is requesting dates for the depositions of Dr. Willis and the
20
               Plaintiff?
21

22
               …

23             A I’m trying to refresh my recollection and I asked a legitimate question. I don’t
24
               know whether this is Nilon or Sandoval; one was phony. It thing it was Nilon just
25
               because the dates – we go – well, you got 4/10 and this is –
26
               Q Mr. Negrete, is there some reason why you’re having problems answering the
27

28             question as phrased?

                                                27
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 28 of 36 Page ID #:359



1              A Yeah, memory.
2
               Q Mr. – Mr. Negrete, I’m not asking you which Plaintiff it was, I’m just asking
3
               whether or not you’re trying to take the deposition of the Plaintiff.
4

5
               A That’s what I’m saying, I’m answering your question. There’s two Plaintiffs –

6              well, there’s more. There’s the class, there’s Andrew Nilon and I forgot what his
7              name was, Sandoval, it was substituted once we found out we couldn’t get a
8
               deposition, the Ferrells were lying, so –
9
               Q So, to be clear, there was one Plaintiff Andrew Nilon and then there was
10

11             another Plaintiff –

12             A true.
13
               Q – Giovanni Sandoval, but there was never two Plaintiffs at the same time
14
               correct?
15
               A No, that’s not correct, it’s a class.
16

17

18            Trans. at 175:1-176:6 (emphasis added) --
19
               Q   Mr. Negrete, my question was whether Andrew Nilon’s deposition was
20
               scheduled for May 3rd when Ryan Ferrell sent this email to you on April 24th.
21

22
               A I thought I answered the question. Objection, asked and answered. In this

23             case, particularly – well, not this case, any case with [NTG], it’s a matter of
24
               perception. My perception is I had a trial date – well, excuse me, a deposition
25
               date set and scheduled. I believe in Ryan’s perception and Ryan’s acts he was
26
               lying. There was no belief that it was going to be set on a certain day, it was
27

28             never going to happen, we weren’t going to have Andrew – Andrew Nilon’s

                                                  28
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 29 of 36 Page ID #:360



1                   deposition.
2
                    Q Mr. Negrete, … I’m asking you a question based on facts and documents.
3
                    A And I’m giving you that.
4

5
                    Q    Okay.    So my question to you, and perhaps you want to refresh your

6                   recollection by looking at Exhibit 82 –
7                   A Okay.
8
                    Q – my question is was Andrew Nilon’s deposition scheduled for May 2, 2013
9
                    when Ryan Ferrell sent you this email?
10

11                  A Well, I show the notice as May 3d.

12                  Q I’m sorry, May 3, 2013.
13
                    A From our office’s standpoint, from me, yes, that’s the date it was scheduled.
14

15
     All in all, NTG has not met its burden to show Negrete failed to answer the questions it seeks to
16

17   have him answer on recall.

18

19
            b. Proportionality
20
            As the District Court notes, “determinations as to proportionality are subject to change
21
     with the circumstances.” (PC Dkt. No. 788 at 11). The circumstances, here, include the facts
22

23   that on October 25, 2017, Negrete was examined by NTG’s counsel for five hours and sixteen
24   minutes (out of 7 hours); and at the end of the deposition, NTG’s counsel stated she had no
25
     further questions (Trans. at 259:22), but anticipated filing a motion to compel with regard to the
26
     Document Subpoena. (Id. at 260:22-24). More than half of the questions propounded to Negrete
27

28
     did not relate to his representation of NIC in Nilon and were not relevant to the claims and

                                                     29
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 30 of 36 Page ID #:361



1    defenses of the Primary Case.        The examination of Negrete on the Nilon matter did not
2
     commence until page 136 of the 270-page Transcript. And a review of Negrete’s testimony
3
     starting at page 136 shows Negrete answered questions related to the Nilon action, which
4

5
     undercuts the benefit of recalling Negrete for examination on questions related to his credibility

6    and documents, the relevancy of which has not been established. This is especially true in light
7    of the potential privilege issues.
8

9
            This conclusion is supported by consideration of the six factors set forth in Rule 26(b)(1).
10

11   First, although the malicious prosecution claim is important in itself, and as part of the RICO

12   claims, Negrete’s deposition was primarily relevant to the issue of the compensatory damages
13
     NIC seeks in the Primary Case. Second, the amount of damages is not really in dispute, as the
14
     District Court notes. See PC Dkt. No. 788 at 13 (“[T]he amount in controversy here is more than
15
     $234,966.52 [the amount of compensatory damages]. Treble damages under the civil RICO
16

17   statute bring the amount in controversy to $704,899.56, and … punitive damages are available

18   for NIC’s malicious prosecution claim. The civil RICO statute also provides for the mandatory
19
     recovery of attorneys fees and costs. However, the Court finds that the amount in controversy is
20
     not so high as to validate unending discovery….”). Third, NTG has conducted substantial
21
     discovery to date and, inter alia, now possesses all documents filed in Nilon, the state court
22

23   Nilon action, the other seven actions underlying the RICO claims, and numerous other
24   documents related to Negrete’s practice of law and his alleged incapacity at the time he
25
     represented NIC Nilon, including Orange County, State Bar and Bankruptcy documents. Fourth,
26
     the parties’ resources appear to be never-ending, which is a neutral factor.
27

28

                                                      30
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 31 of 36 Page ID #:362



1           Fifth, and most significantly, the discovery at issue is not important to resolving the
2
     issues in the Primary Case; rather, most of the discovery addresses Negrete’s credibility. Sixth,
3
     NTG has not met its burden to show that the expense of Negrete’s recalled deposition outweighs
4

5
     its likely benefit. Fed.R.Civ.P. 26(b)(1). As found above, the discovery at issue is not important

6    to resolving the issues or claims and defenses in the Primary Case. And it is not disputed that
7    recalling Negrete’s deposition in North Carolina will be costly for the parties, including travel
8
     time and costs, hotels, rental cars, and the like. Furman Decl. ¶ 6. Those expenses do not
9
     include the additional Court time and expense that would undoubtedly be required to address
10

11   new discovery disputes related to any recalled deposition, including the privilege and privacy

12   issues discussed above. Further, NTG has not shown, and cannot show, that it will be prejudiced
13
     by the denial of its motion to compel Negrete’s recalled deposition.
14

15
            For these reasons, granting NTG’s motion to compel Negrete’s recalled deposition is not
16

17   proportional to the needs of the case, within the meaning of Rule 26(b)(1) . See, e.g., PC Dkt.

18   No. 788 at 13 (“The burdens imposed by this litigation are not justified by the amount in
19
     controversy.”); Nation Star Mortgage LLC v. Flamingo Trails No. 7 Landscape Maintenance
20
     Ass’n, 316 F.R.D. 327, 331 (D. Nev. 2016) (“The recent amendments to the discovery rules
21
     [adding proportionality] are meant to curb the culture of scorched earth litigation tactics by
22

23   emphasizing the importance of ensuring that the discovery proves provides parties with efficient
24   access to what is needed to prove a claim or defense, but eliminate unnecessary or wasteful
25
     discovery.” (internal quotations and brackets omitted) (citation omitted).) Thus, NIC’s motion
26
     to compel the recalled deposition of Carlos Negrete is denied.
27

28

                                                     31
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 32 of 36 Page ID #:363



1            b. Protective Order
2
             The denial of NTG’s motion to compel Negrete’s recalled deposition renders moot
3
     NTG’s claims that NIC lacks standing to seek a protective order and that NIC’s request for a
4

5
     protective order is untimely. See, e.g., Chafin v. Chafin, 588 U.S. 165, 172 (2013) (“Federal

6    courts may not ‘decide questions that cannot affect the rights of litigants in the cases before
7    them’ or give ‘opinion[s] advising what the law would be upon a hypothetical state of facts.’”
8
     (citation and internal quotation marks omitted)); Mills v. Green, 159 U.S. 651, 653 (1895) (“The
9
     duty of this court, and of every other judicial tribunal, is … not to give opinions upon moot
10

11   questions or abstract propositions, or to declare principles or rules of law which cannot affect the

12   matter in issue in the case before it.”). It also renders moot NIC’s request that, in the event the
13
     motion to compel is granted, Negrete’s deposition should be conducted under Rule 31, rather
14
     than an oral deposition under Rule 30.
15

16

17           V. Attorney Fees.

18           Plaintiff NIC and Defendant NTG make cross-requests for attorney fees under Rule
19
     37(a).9 When a discovery motion is denied, Rule 37(a) provides that the court may “require the
20
     movant, the attorney filing the motion, or both to pay the party … who opposed the motion its
21
     reasonable expenses incurred in opposing the motion, including attorney’s fees. But the court
22

23   must not order this payment if the motion was substantially justified or other circumstances make
24   an award of expenses unjust.” Fed.R.Civ.P. 35(a)(5)(B).
25

26

27

     9
28      Defendant NTG’s request for attorney fees under Rule 30(d)(2) is moot in light of the denial of the motion to
     compel Negrete’s recalled deposition.
                                                           32
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 33 of 36 Page ID #:364



1           Defendant NTG’s motion to compel Negrete’s recalled deposition is not substantially
2
     justified within the meaning of Rule 37(a)(5)(B), for the reasons set forth above in the Analysis.
3
     The Special Master also concludes there are no “other circumstances” that would make an award
4

5
     of expenses unjust. In this regard, the Special Master considered whether Negrete’s behavior

6    during the deposition, including his stream-of-consciousness manner of answering questions, his
7    raising privacy and attorney-client privilege objections, and his generally combative attitude,
8
     could reasonably be considered “other circumstances” that would make an award unjust, and
9
     determined they are not.
10

11

12          NTG’s counsel are experienced and sophisticated trial lawyers who reasonably should
13
     have known there were no grounds to compel Negrete’s recalled deposition.              Under the
14
     camouflage of his manner and attitude, Negrete did answer many of the questions asked of him,
15
     especially questions related to the Nilon action or questions that were not directed toward his
16

17   general competence as an attorney. As a non-party representing himself at the deposition,

18   Negrete could reasonably raise a privacy objection to a question that appeared to intrude on his
19
     privacy. Similarly, as NIC’s former counsel, Negrete has a continuing duty to protect privileged
20
     information he obtained while representing NIC and could reasonably raise an attorney-client
21
     privilege objection to a question that appeared to intrude on privilege. Although the Special
22

23   Master does not approve of Negrete’s conduct, as noted above, and fully understands the
24   difficulties NTG’s counsel encountered during the deposition, the circumstances of the
25
     deposition do not constitute “other circumstances” that make an award of expenses unjust within
26
     the meaning of Rule 37(a)(5)(B). Thus, NIC’s request for reasonable expenses related to the
27

28
     motion to compel Negrette’s recalled deposition is granted. NTG will be ordered to pay NIC’s

                                                     33
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 34 of 36 Page ID #:365



1    reasonable expenses; not NTG’s counsel or both.
2

3
            NIC also seeks attorney fees under Rule 37 related to the dismissal by the Western
4

5
     District of North Carolina of the portion of NTG’s original motion to compel related to

6    compliance with Document Subpoena under Rule 45 to Negrete. NIC argues that although it had
7    requested attorney fees in its motion to dismiss, which was granted, the district court did not rule
8
     on its request; rather, the request was transferred to this district court along with the pending
9
     motion to compel Negrete’s recalled deposition. NIC argues it is entitled to attorney fees
10

11   because NTG’s legal position was not substantially justified; NTG was well-aware the only court

12   with jurisdiction to compel compliance with Document Subpoena was the District of South
13
     Carolina, not the Western District of North Carolina.       On the other hand, NTG argues that
14
     NIC’s motion to dismiss was not under Rule 37 and, thus, NIC cannot move for attorney fees
15
     under Rule 37.
16

17

18          The District Court for the Western District of North Carolina, in reviewing the Magistrate
19
     Judge’s Order relating to NTG’s Document Subpoena held:
20

21
                      [T]his Court lacks authority under Rule 45(f) to transfer any motion seeking to
22

23                    compel compliance with the Document Subpoena. Accordingly, the Court will
24                    vacate that portion of the Magistrate Judge’s Order transferring the Motion to
25
                      Compel insofar as it relates to the Document Subpoena. Moreover, to the extent
26
                      that NTG’s Motion to Compel seeks to compel compliance with the Document
27

28
                      Subpoena, such motion is denied without prejudice.

                                                      34
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 35 of 36 Page ID #:366



1

2
     W.D. N.C. Dkt. No. 55 at 7 (emphasis added) (citation omitted).         This Order is not an
3
     unequivocal victory for NIC, as NIC suggests. Rather, a denial without prejudice is not an
4

5
     outright denial; NTG could have brought the motion to compel Document Subpoena in the

6    proper district court. Accordingly, the Special Master denies NIC’s request for attorney fees
7    associated with the Western District of North Carolina’s ruling on the motion to compel
8
     compliance with Document Subpoena.
9

10

11                                                 ORDER

12          1.   Newport Trial Group Defendants’ motion to compel the recalled deposition of
13
     Carolos Negrete is denied.
14

15
            2. Newport Trial Group Defendants’ motion for reasonable expenses is denied.
16

17

18          3. Natural-Immunogenics Corp.’s motion for reasonable expenses related to the motion
19
     to compel Negrete’s recalled deposition is granted, pursuant to Rule 37(a)(5)(B), and NTG shall
20
     pay NIC its reasonable expenses.
21
            The parties shall brief the amount of damages as follows:
22

23                 NIC shall file a short memorandum, with supporting declaration(s), no later than
24          ten days from the date of the Order;
25
                   NTG may file an opposition, if any, and opposing declaration(s), if any, no later
26
            than ten days from the filing of NIC’s memorandum; and
27

28
                   NIC may file a reply, if any, no later than ten days from the filing of NIC’s

                                                    35
Case 2:19-mc-00011-JVS-MAA Document 72 Filed 06/27/19 Page 36 of 36 Page ID #:367



1           opposition.
2

3
            4. Natural-Immunogenics Corp.’s motion for reasonable expenses related to the motion
4

5
     to compel compliance with Document Subpoena is denied.

6

7           5. The Case Manager shall serve this Order on the parties and the District Court.
8

9
     Date: June 27, 2019                 By: _________________________________________
10   1220053347.63B                      Hon. Rosalyn Chapman (Ret.)
                                         Special Master
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    36
